Citation Nr: 1045527	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-03 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) healthcare benefits.  


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The appellant served on active duty from November 1980 to March 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2009 rating decision by the Department of 
Veterans Affairs (VA) Medical Office in Fort Harrison, Montana.  


FINDINGS OF FACT

1.  The appellant's only period of service was from November 1980 
to March 1982, a period of 1 year, 3 months and 26 days.

2.  The appellant was not discharged from military service on the 
basis of a mental or physical disability for which service 
connection may be granted.


CONCLUSION OF LAW

The basic eligibility requirements for enrollment in the VA 
medical healthcare system have not been met.  38 U.S.C.A. § 101 
(West 2002); 38 C.F.R. §§ 3.12a (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist have no effect on an appeal 
where the law, and not the underlying facts or development of the 
facts are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002).

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
therefrom under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2).  The term "active duty" includes full-time duty in 
the Armed Forces, other than active duty for training (ACDUTRA), 
and "Armed Forces" means the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including the reserve 
components thereof.  38 U.S.C.A. § 101(10), (21).

A person who originally enlists in a regular component of the 
Armed Forces after September 7, 1980, who has not previously 
completed a continuous period of active duty of at least twenty-
four months, or been discharged or released from active duty 
under 10 U.S.C. § 1171 (early out) who does not complete a 
minimum period of active duty, is not eligible for any benefit 
under title 38, United States Code or under any law administered 
by VA based on that period of service.  38 C.F.R. § 3.12a.  

The term minimum period of active duty means, for the purposes of 
this section, the shorter of (1) twenty-four months of continuous 
active duty, or (2) the full period for which a person was called 
or ordered to active duty.  See 38 C.F.R. § 3.12a (a).

The minimum period of active duty requirement does not apply to a 
person who is discharged or released under 10 U.S.C. §§ 1171 or 
1173 (early out or hardship discharge); to a person discharged or 
released from active duty for a disability adjudged service 
connected without presumptive provisions of law, or who at the 
time of discharge had such a service-connected disability, shown 
by official service records, which in medical judgment would have 
justified a discharge for disability; or to a person with a 
compensable service-connected disability.  See 38 C.F.R. § 3.12a 
(d).

The appellant's Department of Defense Form DD-214, Armed Forces 
of the United States Report of Transfer of Discharge (DD214), 
reflects that he served on active duty for a period of 1 year, 3 
months and 26 days from November 1980 to March 1982.  Thus, his 
service does not satisfy the requisite minimum of twenty-four 
consecutive months of active duty required by 38 C.F.R. § 3.12a.  

In his December 2008 notice of disagreement, the appellant 
indicated that he sustained a psychiatric disability as a result 
of medications received to treat nose, back, and left knee 
injuries, and that this psychiatric disability was the basis for 
his discharge from service.  Thus, consideration will be given to 
whether the appellant's case merits the exception for minimum 
required service for persons who had, at the time of discharge, 
such a service-connected disability which would have justified a 
discharge for disability.  See 38 C.F.R. § 3.12a (d) (2).  

The appellant's DD-214 reflects that he received an Honorable 
discharge; under Narrative Reason for Separation, the form states 
"unsuitability - personality disorder."  However, personality 
disorders are considered to be congenital or developmental 
defects and, as such, are not diseases or injuries subject to 
service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2010); see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Review of the 
appellant's service treatment records also does not reflect that 
any acquired psychiatric disorder was diagnosed during his 
military service; his March 1982 service separation examination 
lists only "severe mixed personality disorder" as a noted 
physical or mental defect.  For that reason, the exceptions to 
the requisite minimum active duty service enumerated in 38 C.F.R. 
§ 3.12a (d) do not apply.

Because the appellant's service does not meet the threshold 
requirements for eligibility for VA benefits, his claim for basic 
eligibility for VA healthcare benefits lacks legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA healthcare benefits is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


